HAMITER, Justice.
On June 21, 1954, W. Sommer Benedict, the then Public Administrator for the Parish of Orleans who had been appointed and was acting pursuant to the provisions of LSA-R.S. 9:1581, instituted this action to annul a tax sale of a certain lot of ground in the City of New Orleans, it *997having occurred in 1931 for unpaid taxes due to such city for the year 1928. The tax debtor was William M. Donald, who died in 1932; and the purchaser was James L. Stulb, the defendant' herein.
After the suit had been placed at issue by the defendant’s answer and partially tried Velma Donald Telefery and Irma Donald Nicholas filed therein a petition of intervention in which they alleged themselves to be the sole and only heirs of the tax debtor William M. Donald, deceased, and they prayed that the described tax sale be cancelled and annulled. Further trial was then had, following which the district court rendered and signed a judgment rejecting the demands of plaintiff and intervenors and quieting the tax title of the defendant.
From the judgment the persons thus ruled against appealed to this court. However, when the appeals came on for hearing, after proper assignment and due notice to all litigants, the appealing intervenors failed to appear or file briefs. Furthermore, counsel for the appealing plain-, tiff (who was present in court) announced that his client was no longer Public Administrator for Orleans Parish and, therefore, had no further interest in the cause. Moreover, the successor of such plaintiff neither appeared nor filed briefs. Under these circúnistáncés the presumption is that there: has been an abandonment of the appeals. Accordingly, they will be dismissed. Grand Lodge of the State of Louisiana, Knights of Pythias v. Natchitoches Lodge No. 89, Knights of Pythias, 215 La. 300, 40 So.2d 472; Hayes v. Petry, 218 La. 730, 50 So.2d 821; Antoon v. Mayor and City Commissioners and Building Inspector of City of Natchitoches, 218 La. 732, 50 So.2d 822; Frey v. Ingram, 219 La. 159, 52 So.2d 531; White v. Sharp, 220 La. 928, 57 So.2d 898; Peace v. Love, 223 La. 772, 66 So.2d 803; Mendes v. Kostmayer, 226 La. 730, 77 So.2d 21; Juneau v. Juneau, 227 La. 921, 80 So.2d 864.
Subsequent to the day on which the appeals were to be heard counsel for the original plaintiff sought permission to file a typewritten brief. The motion and the accompanying brief were not timely presented and, hence, cannot be considered. Hayes v. Petry, Antoon v. Mayor and City Commissioners and Building Inspector of City of Natchitoches, and White v. Sharp, all supra.
For the reasons assigned the appeals are dismissed.
.VIOSCA, J. ad hoc, recused. '